NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NERIS AVERCIO HENRIQUEZ-                        No.    15-71881
VASQUEZ, AKA Luis Garcia,
                                                Agency No. A088-889-647
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Neris Avercio Henriquez-Vasquez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Henriquez-

Vasquez failed to establish that the harm he experienced or fears in El Salvador

was or would be on account of a protected ground. See Ayala v. Holder, 640 F.3d

1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group”); Sagaydak v. Gonzales, 405 F.3d 1035,

1042 (9th Cir. 2005) (“To establish a nexus to the political opinion ground, the

[petitioner] must show (1) that [he] had either an affirmative or imputed political

opinion, and (2) that [he was] targeted on account of that opinion.”).

      We do not reach Henriquez-Vasquez’s contentions as to the cognizability of

his proposed social groups because the BIA did not reach that issue. See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is

limited to the actual grounds relied upon by the BIA).

      We reject as unsupported by the record Henriquez-Vasquez’s contentions

that the agency misconstrued the record or otherwise erred in its analysis of his

withholding of removal claim. See id. at 990 (agency need not write an exegesis

on every contention).


                                          2
      Thus, Henriquez-Vasquez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Henriquez-Vasquez failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as

unsupported by the record Henriquez-Vasquez’s contentions that the agency failed

to consider evidence or otherwise erred in its analysis of his CAT claim. See

Najmabadi, 597 F.3d at 990.

      We do not consider new evidence that was not part of the record before the

agency. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                         3